Citation Nr: 1307943	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  08-19 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis to include rheumatoid and inflammatory arthritis.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for left foot plantar fasciitis.

5.  Entitlement to service connection for Methicillin Resistant Staphylococcus Aureus (MRSA).

6.  Entitlement to service connection for a stomach disorder to include constipation.

7.  Entitlement to service connection for refractive error of bilateral eyes.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to June 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, that denied claims for service connection for rheumatoid arthritis, neck disorder, left shoulder disorder, left foot plantar fasciitis, MRSA, a stomach disorder with constipation and refractive error of the eyes.  The Veteran disagreed and perfected an appeal.  In December 2012, the Veteran and his spouse provided testimony in support of the Veteran's claims at a hearing at the RO before for the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In this case, recent VA medical records dated from March 6, 2008, to August 6, 2012, were added on August 9, 2012, to the Veteran's electronic Virtual VA folder, and were not considered by the RO in the June 2011 supplemental statement of the case.  

The issues of entitlement to service connection for arthritis to include rheumatoid and inflammatory arthritis, a neck disorder, a left shoulder disorder, left foot plantar fasciitis, and MRSA are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current chronic stomach disorder with constipation.

2.  The Veteran suffers from refractive error of both eyes which is correctable to 20/20 in each eye.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a stomach disorder with constipation is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Entitlement to service connection for refractive error of bilateral eyes is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  

The Veteran received notice in a letter dated December 2007 of how to substantiate a service connection claim with respect to his claimed eye disability, and how VA determines a disability rating and an effective date.  In addition, the Veteran was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notice provided by the RO.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds that the Veteran has received all essential notice in the May 2007 letter and he has had a meaningful opportunity to participate in the development of his claim.  Conway v. Principi, 252 F.3d 1369 (2004).  

The record shows that the RO has obtained the Veteran's service medical records, VA treatment records.  The Veteran was examined in May 2006 and February 2010 by VA examiners regarding his claimed eye disability.  The Veteran was examined in October 2005 for his claimed stomach disorder.  As discussed below, the examinations provide sufficient information for a decision on the claims.

As noted in the Introduction, the Veteran and his spouse testified at a hearing before the undersigned VLJ who described the issues on appeal and who explained that additional evidence to establish service connection may be sought by the Veteran.  See hearing transcript at pages 2-3 and 22.  The Veteran has not contended that the VLJ did not comply with 38 C.F.R. § 3.103(c) (2012) and he has not contended that he was prejudiced in any way in the conduct of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For those reasons, the Board finds VA satisfied its duties to notify and to assist.  The Board will proceed to a decision on the issues on appeal.

The Veteran contends that he is entitled to service connection for a stomach disorder with constipation and refractive error of his bilateral eyes.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  To be considered for service connection, a claimant must first have a disability.  Congress has specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  So long as a veteran had a diagnosed disability during the pendency of his claim, the service connection criteria requiring a current disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Stomach disorder

The Veteran contends that he has a stomach disorder that is caused by medications.  See hearing transcript at page 20.  A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran told the October 2005 VA examiner that he "gets some stomach pain" that comes and goes, lasts about three minutes and happens about two times a week. The Veteran further told the examiner that he treated his constipation by drinking water and eating fruits and he reported he did not take medications to treat his constipation.  The examiner provided a diagnosis of "history of constipation."  No current disorder was diagnosed.  

The Veteran did not describe his stomach disorder in any detail at the hearing other than to state that he used laxatives and he described them to be suppositories.  He did not indicate how often he had constipation, but he did testify that it seemed to occur when he was "bombarded" with medication. See hearing transcript at page 20.  The Board observes that the October 2005 examination took place before the Veteran was prescribed numerous medications and yet the Veteran reported a history of constipation.  

Review of VA treatment records does not show complaints of constipation or stomach problems and an October 2009 VA general physical examination reported the Veteran's stomach was normal.  Review of medicine's prescribed for the Veteran does not show that laxatives were prescribed.  The Veteran was, however, prescribed suppositories for hemorrhoids.  

The Board is aware that the Veteran is competent to report stomach pain and constipation.  However, there is nothing in the record to show he is competent to connect the etiology of stomach or constipation to certain medications.  Moreover, the Veteran's statements are outweighed by the opposing evidence of record.  His lack of specific complaints to health care providers, lack of medication to treat constipation or stomach pain, and his mistaken belief that the suppositories he took for hemorrhoids were laxatives combine to make his statements less than credible.

In sum, after review of the entire record, the Board finds that the evidence is not in equipoise to demonstrate that the Veteran has a current stomach disorder to include constipation.  As stated above, for both direct and secondary service connection, proof of a current disability is required.  Because the medical evidence does not show a current disability, the claim fails.

Refractive error

A May 2006 VA eye examination report notes a diagnosis of presbyopia that, according to the examiner, "is cause of [the Veteran's] visual complaints.  The Veteran essentially complained that he could not read small print.  The February 2010 VA examiner reported that the Veteran complained of limited bilateral eye acuity.  Both reported presbyopia after examining the Veteran.

As explained above, the existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997).   Congenital or developmental defects and refractive errors of the eyes are not diseases or injuries within the meaning of the applicable legislation. See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant' s military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition. Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service- connected. Furthermore, presbyopia, more commonly known as farsightedness, is defined as impairment of vision due to advancing years or old age. See Dorland's Illustrated Medical Dictionary 1349 (28th ed. 1994). Myopia, presbyopia and astigmatism are refractive orders of the eyes that are not generally eligible for disability compensation.  38 C.F.R. § 3.303(c) (2012).

The Board observes that the Veteran was also diagnosed with abnormal field of vision loss that, according to the May 2005 VA examiner, could have been caused by the Veteran's alleged in-service injury, however, the Veteran is service-connected for right eye visual field loss as a result of a head injury incurred during service.  There is no indication that any superimposed injury or disease during service caused the currently diagnosed farsightedness.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for an eye disorder, and it must be denied.
 

ORDER

Entitlement to service connection for a stomach disorder with constipation is denied.

Entitlement to service connection for refractive error of bilateral eyes is denied.


REMAND

As noted above, review of the Veteran's Virtual VA electronic record shows that VA treatment records have been added to the Veteran's VA claims folder without prior review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2012). The records consist of 521 pages and date from March 6, 2008, to August 6, 2012.  They include records from January 2012 hospitalization of the Veteran for hidradenitis of the skin; April 2012 x-ray records of the left shoulder and cervical spine that indicate left shoulder changes and bone spurs of the cervical spine that could possibly limit range of motion; a March 28, 2012, rheumatology consult that states that the Veteran had had a recent hospitalization for MRSA and was referred for "question of inflammatory arthritis and I do in fact believe this is present;" and March 2012 x-ray results of both feet includes indications of an old trauma.  Thus, records address the claimed arthritis, neck, left shoulder, left foot and MRSA disorders.  Review of the relevant records by the AOJ should occur prior to consideration by the Board.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal regarding service connection for rheumatoid arthritis to one reflecting the medical evidence that shows a presence of inflammatory arthritis.  The Board observes that there is no current diagnosis of rheumatoid arthritis, so the recharacterization of the issue will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

After inclusion of all records into the Veteran's VA claims folder, the Veteran should be afforded medical examinations for the following:

	Arthritis - the examiner should provide a diagnosis of the disorder presented and an opinion whether it is as likely as not related to the Veteran's active duty service;

	Neck injury - the Veteran testified that he was injured during service when a tree fell on his upper back and neck, and he has provided the statement of K.H., a fellow soldier who observed the Veteran under a tree.  With new x-ray evidence of cervical spurring, the examiner should provide an opinion whether any currently manifested neck disability is related to the Veteran's active duty service.

	Left shoulder - as above, the Veteran contends he was injured when a tree fell on him, and new evidence suggests a current disorder.  An examiner should provide an opinion whether any currently manifested left shoulder disorder is related to the Veteran's active duty service.

	Left foot plantar fasciitis - the Veteran testified that he had plantar fasciitis that started after service but within one year of his discharge and which has continued since.  See hearing transcript at page 10. An examiner should provide an opinion whether any currently manifested left foot plantar fasciitis is related to the Veteran's active duty service.

	MRSA - evidence suggests that the Veteran has had a MRSA condition since his discharge.  An examiner should review the Veteran's service treatment records and the Veteran's VA claims folder and provide a description of precisely what skin disorder is MRSA and an opinion whether it is at least as likely that the MRSA was incurred during service.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder.

2.  Provide the Veteran's VA claims folder to an appropriate VA examiner who should review the claims folder and provide an opinion whether the Veteran manifested rheumatoid arthritis or inflammatory arthritis or both since his discharge from service.  If a diagnosis of either or both arthritic disorders is made, the examiner should provide an opinion whether it is at least as likely as not that any arthritis currently manifested is related to the Veteran's active duty service.

If the examiner determines that examination of the Veteran is required in order to provide the requested opinion[s], then an examination should be afforded the Veteran.

Any opinion provided should be supported by reference to the clinical record and, if appropriate, medical literature.  A clear rationale for any opinion offered should be stated.

3.  Provide the Veteran's VA claims folder to an appropriate VA examiner who should review the claims folder prior to examining the Veteran.  The examiner should describe any left shoulder or cervical disorder manifested by the Veteran since his discharge from active duty service.  If any such disorder is manifested, the examiner should provide an opinion whether it is at least as likely as not that any left shoulder disorder or cervical spine disorder is related to the Veteran's active duty service.  

Any opinion provided should be supported by reference to the clinical record and, if appropriate, medical literature.  A clear rationale for any opinion offered should be stated.

4.  Provide the Veteran's VA claims folder to an appropriate VA examiner who should review the Veteran's VA claims folder prior to examining the Veteran.  The examiner should report the nature and degree of any left foot plantar fasciitis that is currently manifested by the Veteran and provide an opinion whether it is at least as likely as not that any left foot disorder currently manifested by the Veteran is related to his active duty service.

Any opinion provided should be supported by reference to the clinical record and, if appropriate, medical literature.  A clear rationale for any opinion offered should be stated.

5.  Provide the Veteran's VA claims folder to an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should describe any MRSA disability manifested by the Veteran since his discharge from service and should provide an opinion whether it is at least as likely as not that any such disability is related to the Veteran's active duty service.

Any opinion provided should be supported by reference to the clinical record and, if appropriate, medical literature.  A clear rationale for any opinion offered should be stated.

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, prepare a supplemental statement of the case and return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


